COOK, Judge
(dissenting):
I cannot agree with the majority’s conclusion that Article 72(a), Uniform Code of Military Justice, 10 U.S.C. § 827(a), precludes the special court-martial convening authority from delegating a hearing officer for proceedings for vacation of a suspended sentence. Commenting on the nature of the hearing required, the drafters of the Legal and Legislative Basis, Manual for Courts-Martial, United States, 1951, paragraph 97b, at 135-36, noted:
This paragraph is a restatement of Article 72 and is new to all armed forces. The important feature of the procedure established by Article 72 is that a suspended sentence involving a bad conduct discharge adjudged by special court-martial and any sentence adjudged by general court-martial may not be vacated without a hearing conducted personally by the officer exercising special court-martial jurisdiction over the “probationer”. Article 72a makes no provision for the delega*125tion of the power and duty to hold the hearing on the alleged violation of probation. It is obvious, however, that many commanders exercising special court-martial jurisdiction will not have sufficient time to conduct such hearings in their entirety. Thus, appendix 16, which contains a form of a report of such a hearing, indicates clearly that the initial stages of the hearing can be conducted by an officer appointed by the officer exercising special court-martial jurisdiction. This preliminary hearing will be conducted in the presence of the accused and the accused will be entitled to have counsel represent him, either counsel of his own choice if reasonably available or counsel furnished by the officer exercising special court-martial jurisdiction.
After the preliminary hearing has been conducted, if the officer exercising special court-martial jurisdiction deems that vacation of the suspended sentence is warranted, he will conduct a formal hearing in the presence of the accused and, if he desires, counsel. This formal hearing may be brief. The accused will be given an opportunity to consider the report of the preliminary hearing, object thereto, and submit new matter. If the officer exercising special court-martial jurisdiction, after holding such a hearing, deems vacation of the suspended sentence to be warranted, he will forward the report of the hearing, with a recommendation to that effect, to the officer exercising general court-martial jurisdiction over the command.
Indeed, appendix 16 to both the 1951 Manual and the Manual for Courts-Martial, United States, 1969 (Rev.), sets forth a procedure whereby a special court-martial convening authority may appoint a hearing officer. Thus, since its enactment, Article 72(a) has been interpreted to permit the special court-martial convening authority to delegate a hearing officer to conduct the initial portions of the hearing. The construction accorded a statute by the authorities charged with its implementation is entitled to great weight, especially when, as here, there is no legislative history to the contrary. See United States v. Dean, 7 U.S.C.M.A. 721, 23 C.M.R. 185 (1957).
The procedure adopted by the President for the hearing is not unique to the vacation of a suspended sentence under Article 72(a). Often a tribunal or authority vested with the power of decision will appoint a hearing officer to receive the evidence upon which it will base its decision. The Supreme Court has traditionally referred to Special Masters cases presented to it under its original jurisdiction. United States v. Maine, 420 U.S. 515, 95 S.Ct. 1155, 43 L.Ed.2d 363 (1975); Mississippi v. Arkansas, 415 U.S. 289, 94 S.Ct. 1046, 39 L.Ed.2d 333 (1974). Rule 55 of this Court’s Rules of Practice and Procedure provides for appointment of a commissioner of the Court to conduct a hearing to receive such evidence as the parties may present to enable the court to rule on a petition for a new trial. Commonly, at the district court level, a judge may receive evidence on a matter before him for decision by means of a hearing before a magistrate. See Federal Magistrates Act, 28 U.S.C. §§ 631-39. In Wingo v. Wedding, 418 U.S. 461, 94 S.Ct. 2842, 41 L.Ed.2d 879 (1974), the Supreme Court concluded that a habeas corpus hearing could not be conducted by a magistrate. The ruling, however, was not based on any constitutional prohibition against such hearing, but on the Court’s construction of 28 U.S.C. § 2243. Subsequently, the Federal Magistrates Act was amended to change the restriction perceived in Wingo. 28 U.S.C. § 636 (1976). Indeed, in a recent case, the U. S. Court of Appeals for the District of Columbia Circuit concluded the designation of a special master was appropriate for a suit involving the Freedom of Information Act, 5 U.S.C § 522 et seq., because of the burdensome and time-consuming nature of the proceedings. Irons v. Gottschalk, 548 F.2d 992 (D.C.Cir.1976). As noted in the quoted portion of the Legal and Legislative Basis, supra, the appointment of a hearing officer to conduct a vacation hearing was deemed desirable for the same reason.
*126I regard the result reached by the majority as wrong for another reason. Under Article 72(a), the special court-martial convening authority does not make the ultimate decision to vacate the suspension. Rather, his function is limited to a recommendation thereon. The majority concede there is no constitutional prohibition against separating the final decision-making power of the general court-martial convening authority from the special court-martial convening authority’s function. If there is no constitutional prohibition against separating these responsibilities from the decision-making function, it logically follows there is no prohibition against a bifurcated hearing.
Turning to the second ground upon which the majority rely, I cannot agree that reversal is required because the convening authority did not provide a written report “as to the evidence relied on and the reasons for revoking parole,” which they perceive as required by Morrissey v. Brewer, 408 U.S. 471, 489, 92 S.Ct. 2593, 2604, 33 L.Ed.2d 484 (1972). In this case a record of the vacation proceeding was provided. This record reflects that the sole subject of the inquiry was the appellant’s possession of marihuana. Appellant’s possession of the contraband was uncontested, and appellant admitted the possession but claimed he was unaware of the nature of the substance. The special court-martial convening authority’s recommendation was based on this evidence. As the general court-martial convening authority acted solely upon the record before him, the “reasons” for his action and the “evidence” in support were manifest and in writing. As both the record of the vacation proceeding and the convening authority’s action are contained in the allied papers, there is sufficient documentation to permit an appeal therefrom. Under the circumstances, there has been compliance with the requirement of Morrissey.
I would, therefore, affirm the decision of the United States Navy Court of Military Review.